Case 7:19-mj-01242 Document 1 Filed on 05/30/19 in TXSD Page 1 of 2

!

AO 91 (Rev. 08/09) Criminal Complaint :
United States District Court

UNITED STATES DISTRICT COURT — Suhempistict oftexas
for the
MAY 8 0 2019

Southern District of Texas

United States of America David d. Bradley, Clerk

 

)
| v. )
Mirian Teresa MOLINAsHernandez _ . ).. Case No. Aa-] 2-/242-1N.
YOB: 1994 Citizenship: Honduras :
)
Defendant(s)
. CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of May 28, 2019 in the county of _ Hidalgo . in the
_ Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
8 U.S.C. § 1324(a)(1)(A) (ti) Knowingly or in reckless disregard of the fact that M.E.L.H., a citizen of

Honduras, who had entered the United States in violation of law, did knowingly
transport, or move or attempt to transport, by foot, said alien in furtherance of
such violation of law within the United States, that is, from a location near

- Hidalgo, Texas to the point of arrest near Hidalgo, Texas.

This criminal complaint is based on these facts:
On May 28, 2019, Border Patrol Agents apprehended a female subject, later identified as Mirian Teresa MOLINA=
Hernandez, and a juvenile after illegally crossing into the United States by wading the Rio Grande River near Hidalgo,
Texas. MOLINA claimed to be traveling along with her juvenile son. An immigration inspection was conducted and both
subjects were determined to be illegally present in the United States.

 

¥ Continued on the attached sheet. . . ,

Complainant's signature

Sean Dunagan, HSI Special Agent

 

Prinied name and title

Date: spond Bi ZS ann [Cn EO eZ

Judge’s signature 7

   

City and state: McAllen, Texas . . U.S. Magistrate Judge PeterE. Ormsby
, Printed name and title
Case 7:19-mj-01242 Document 1 Filed on 05/30/19 in TXSD_ Page 2 of 2

1
i

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

RE: Mirian Teresa MOLINA=Hernandez
CONTINUATION:

On May 29, 2019, Homeland Security Investigations Special Agents (HSI) interviewed
MOLINA after it was discovered that MOLINA was using a fraudulent document to
claim the relation to the juvenile and further their unlawful entry into the United States.
Prior to being interviewed, MOLINA was read her Miranda Rights and chose to waive
them.

MOLINA stated that in fact she is not the mother of the child and was transporting the
child in order to successfully gain entry into the United States. MOLINA admitted that
she previously obtained the child’s fraudulent document to show her as the mother:
MOLINA stated that she intended on transporting the child from Honduras to Dallas,
Texas. MOLINA stated she knew the child was illegally in the United States and
intended on using the fraudulent document to further the juvenile’s illegal entry and
presence in the United States.
